       Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 1 of 17




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                       CORPUS CHRISTI DIVISION

JOHN HENRY RAMIREZ,                               §
    Plaintiff,                                    §
                                                  §
vs.                                               §
                                                  §     No. 2:20-cv-205
BRYAN COLLIER, Executive Director,                §
Texas Department of Criminal Justice,             §     This is a Capital Case.
Huntsville, Texas,                                §
                                                  §     Mr. Ramirez is
LORIE DAVIS, Director, Texas Department           §     scheduled to be
of Criminal Justice, Correctional Institutions    §     executed on
Division, Huntsville, Texas,                      §     September 9, 2020.
                                                  §
BILLY LEWIS, Warden, Texas Department             §
of Criminal Justice, Huntsville, Unit,            §
Huntsville, Texas,                                §
                                                  §
        Defendants.                               §

      RELATED CASE: Civil Action No. 2:12-CV-410; The Honorable Judge
                           v. Nelva Gonzalez Ramos

                COMPLAINT PURSUANT TO 42 U.S.C. § 1983

Eric J. Allen                                     Seth Kretzer
ALLEN LAW OFFICES                                 LAW OFFICE OF SETH KRETZER
4200 Regent Street; Suite 200                     440 Louisiana; Suite 1440
Columbus, Ohio 43219                              Houston, Texas 77002
Tel. (614) 443-4840                               Tel. (713) 775-3050
eric@eallenlaw.com                                seth@kretzerfirm.com


                Appointed Counsel for John Henry Ramirez, Plaintiff
     Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 2 of 17




                                   INTRODUCTION

      1.     On September 9, 2020, Plaintiff John Henry Ramirez is scheduled to

be executed by lethal injection.

      2.     For approximately four years, Pastor Dana Moore has ministered to

Plaintiff Ramirez. Pastor Moore is an ordained Christian minister. He is the

minister at Second Baptist Church in Corpus Christi, Texas.

      3.     Plaintiff Ramirez wants Pastor Moore to be present in the execution

chamber before and during his execution and has submitted grievance forms to

posit this request.

      4.     According to its stated, recently amended policy regarding the

presence of spiritual advisors in the execution chamber, the Texas Department of

Criminal Justice (“TDCJ”) intends to deny Plaintiff Ramirez’s request to have a

chaplain present in the execution chamber at his execution. The execution violates

the Free Exercise and Establishment Clauses of the First Amendment to the United

States Constitution and substantially burdens the exercise of his religious beliefs

protected by the Religious Land Use and Institutionalized Persons Act of 2000

(“RLUIPA”), 42 U.S.C. § 2000cc et seq.

      5.     Plaintiff Ramirez respectfully asks this Court to provide preliminary

and permanent injunctive relief, barring TDCJ from executing Mr. Ramirez until

that execution comports with the First Amendment and RLUIPA.
                                          1
     Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 3 of 17




                                  JURISDICTION

      6.     This Court has jurisdiction under 28 U.S.C. §§ 1331, 1343, 1651,

2201, and 2202, and under 42 U.S.C. § 1983.

                                       VENUE

      7.     Venue is proper under 28 U.S.C. § 1391 because Defendants Collier,

Davis, and Jones maintain offices in Huntsville, Texas.

      8.     Defendants are being sued in their official capacities.

      9.     Venue is also proper because Plaintiff Ramirez’s execution will occur

in Huntsville, Texas.

                                       PARTIES

      10.    Plaintiff John Henry Ramirez is incarcerated under a sentence of death

at the Polunsky Unit of TCDJ in Livingston, Texas. He is scheduled to be executed

on September 9, 2020.

      11.    Defendant Bryan Collier is the Executive Director of TDCJ. He is

being sued in his official capacity.

      12.    Defendant Lorie Davis is the Director of the Correctional Institutions

Division of TDCJ. She is being sued in her official capacity. Ms. Davis is the

individual the trial court ordered to carry out the execution.

      13.    Defendant Billy Lewis is the Senior Warden of the Huntsville Unit,

which is the unit where executions take place. He is being sued in his official


                                           2
     Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 4 of 17




capacity. Because Mr. Lewis is the Warden of the Huntsville Unit, he supervises

executions in Texas.

                          PROCEDURAL HISTORY

      14.   Plaintiff Ramirez was indicted for capital murder, convicted, and

sentenced to death. The Texas Court of Criminal Appeals affirmed the conviction

and sentence on direct appeal. Ramirez v. State, No. AP-76,100 (Tex. Crim. App.,

March 16, 2011). A state writ was filed, a hearing was held, and the TCCA denied

relief. Ex parte Ramirez, No. WR-72,735-03 (Tex. Crim. App., October 10, 2012).

      15.   A federal writ was timely filed, and the district court denied relief and

a certificate of appealability. Ramirez v. Stephens, No. 2-12-CV-410 (S.D. Tex.,

June 10, 2015).

      16.   Plaintiff Ramirez filed a timely notice of appeal to the United States

Court of Appeals for the Fifth Circuit. That court denied Mr. Ramirez’s request for

a certificate of appealability on February 4, 2016. Mr. Ramirez then requested a

writ of certiorari from the Supreme Court on May 4, 2016. It denied that request on

October 3, 2016.

      17.   The State of Texas set an execution date on February 2, 2017.

      18.   On January 27, 2017, Plaintiff Ramirez moved to substitute counsel

and stay the execution date. This Court granted Mr. Ramirez’s motion on January

31, 2017. Mr. Ramirez requested counsel and was given a briefing schedule on


                                         3
     Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 5 of 17




February 12, 2018. On August 20, 2018, Mr. Ramirez filed a motion for relief from

judgment in the United States District Court.

        19.   The District Court denied this motion on January 3, 2019. Plaintiff

Ramirez timely filed a notice of appeal to the Fifth Circuit. The Fifth Circuit

denied the request on June 26, 2019. Mr. Ramirez requested and was granted an

extension to file a petition for a writ of certiorari no later than October 24, 2019.

That request was granted. But the Court denied Mr. Ramirez’s request to grant

certiorari.

        20.   The State of Texas subsequently set an execution date of September 9,

2020.

                           FACTUAL BACKGROUND

        21.   On April 2, 2019, TDCJ adopted a revised execution procedure

prohibiting any religious or spiritual advisors from entering the execution chamber

at the time of the execution: “TDCJ Chaplains and Ministers/Spiritual Advisors

designated by the offender may observe the execution only from the witness

rooms.” Ex. 1 at 8.

        22.   The previous execution policy had allowed TDCJ-approved chaplains

in the execution chamber, consistent with longstanding tradition in Texas and

nationwide. The amendment appears to be in response to the Supreme Court’s

order staying an execution in Murphy v. Collier, 139 S. Ct. 1475 (2019). In


                                           4
     Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 6 of 17




Murphy, the Supreme Court halted an execution after finding the TDCJ policy

discriminate by denomination. In response, TDCJ changed its stated policy, not to

approve spiritual advisors of all faiths but to bar all spiritual advisors.

      23.    Since approximately 2016, Plaintiff Ramirez has received religious

counseling and spiritual advice from his spiritual advisor, Pastor Dana Moore. Mr.

Ramirez wants Pastor Moore to be present at the time of his execution to pray with

him and provide spiritual comfort and guidance in his final moments. Pastor Moore

is willing to be in the execution chamber with Plaintiff Ramirez when he is

executed.

      24.    When Plaintiff Ramirez is executed, Pastor Moore will pray with him.

Pastor Moore need not touch Mr. Ramirez at any time in the execution chamber.

      25.    TDCJ previously cleared Pastor Moore to be in its execution chamber

when another condemned prisoner, Joseph Christopher Garcia, was executed in

December 2018.

      26.    Pastor Moore is willing to undergo additional security screening, if

necessary, in order to be present in the execution chamber.

      27.    On July 13, 2020, undersigned counsel contacted Kristen Worman,

General Counsel of TDCJ, through email. That email inquired about whether Ms.

Worman and TDCJ had made a decision regarding the presence of Plaintiff

Ramirez’s minister in the execution chamber. Ex. 2.


                                            5
     Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 7 of 17




      28.    On July 31, 2020, undersigned counsel followed up on his previous

email. Through follow-up email, counsel informed Ms. Worman that Plaintiff

Ramirez requested the presence of his Christian chaplain, Pastor Dana Moore and

that Pastor Moore has ministered to Mr. Ramirez for approximately four years. The

email informed Ms. Worman that TDCJ previously allowed Pastor Moore to be

present in the death chamber for another condemned prisoner, Joseph Garcia.

Finally, counsel informed Ms. Worman that Pastor Moore is willing to undergo

additional security screening if necessary to enter the death chamber. Ex. 3.

      29.    At the time of filing, General Counsel Worman had not responded to

undersigned counsel’s emails.

      30.    Plaintiff Ramirez submitted a grievance to TDCJ on or about July 15,

2020. In the grievance, he requested that TDCJ allow Pastor Moore to be present in

the execution chamber. TDCJ had not processed the grievance at the time of filing.

It eventually should be returned to Plaintiff Ramirez with a response. Until then,

Mr. Ramirez has no copy to present as an exhibit. If TDCJ responds, Mr. Ramirez

can supplement this pleading.

      31.    Plaintiff Ramirez also submitted an I-60 Offender Request to Official

on or about August 7, 2020. He directed this request to the Warden of the Polunsky

Unit. In that form, Mr. Ramirez again requested the presence of Pastor Moore in




                                          6
     Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 8 of 17




the execution chamber. The Warden has not responded to Mr. Ramirez’s request. If

he does, Mr. Ramirez can supplement this pleading.

                              CLAIMS FOR RELIEF

      32.    Plaintiff Ramirez re-alleges and incorporates by reference and the

allegations contained in the previous paragraphs of this Complaint.

     CLAIM ONE: FIRST AMENDMENT ESTABLISHMENT CLAUSE

      33.    The First Amendment to the United States Constitution commands

that “Congress shall make no law respecting an establishment of religion.” U.S.

Const., amend. I. This command also is binding on the states. See Cantwell v.

Connecticut, 310 U.S. 296, 303 (1940).

      34.    The Establishment Clause also forbids governmental entities from

passing laws that prefer one religion over another, and it also forbids them from

demonstrating hostility toward a religion. See Larson v. Valente, 456 U.S. 228, 246

(1982); Zorach v. Clauson, 343 U.S. 306, 313-15 (1952); Everson v. Bd. of Ed. of

Ewing Twp., 330 U.S. 1, 15 (1947) (“Neither a State nor the Federal Government .

. . can force nor influence a person to go to or to remain away from church against

his will or force him to profess a belief or disbelief in any religion.”)

      35.    TDCJ’s amended policy precluding chaplains and spiritual advisors

from the execution chamber violates the Establishment Clause, because the policy

gives preference to non-religion while inhibiting the practice of religion. See


                                           7
     Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 9 of 17




Comm. for Public Ed. & Religious Liberty v. Nyquist, 413 U.S. 756. 788 (1973)

(noting that neutrality toward religion forbids the government from inhibiting

religion).

      36.    Laws or policies that are not neutral between religion and non-religion

are inherently suspect. See Larson, 456 U.S. at 246. These types of laws or policies

are upheld only if they survive strict scrutiny. And strict scrutiny requires the law

or policy to be narrowly tailored to achieve a compelling interest. Id. at 246-47.

      37.    In Murphy v. Collier, 139 S. Ct. 1475 (2019), the Supreme Court

stayed an execution under TDCJ’s previous execution policy. Under that policy,

TDCJ followed a procedure to approve chaplains to be present in the execution

chamber if they were not deemed a security threat. The Court stayed Murphy’s

execution, determining that the policy discriminated based on religious

denomination. Afterward, TDCJ did not create a policy that applied the same

clearance rules to all spiritual advisors. Instead, it chose to bar all spiritual advisors

from the execution chambers. Ex. 1 at 8.

      38.    This amended protocol denying all spiritual advisors favors non-

religious prisoners who do not want or require spiritual advisors present in the

chamber at their executions.

      39.    The Supreme Court previously has stayed an execution under TDCJ’s

current execution policy. In Gutierrez v. Saenz, 590 U.S. __ (2020), Gutierrez


                                            8
    Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 10 of 17




attacked TDCJ policy of not allowing any spiritual advisors into the execution

chamber. He challenged that policy on First Amendment and RLUIPA grounds.

The Court stayed the execution “pending the disposition of his writ of certiorari”

and ordered the district court to promptly conduct fact finding on “whether serious

security problems” would result from allowing a spiritual advisor of the prisoner’s

choice in the execution chamber.

      40.    Plaintiff Ramirez raises the same challenge to the execution protocol

that Mr. Gutierrez did. Because the United States Supreme Court stayed Mr.

Gutierrez's execution and ordered the district court to conduct further fact-finding

about his challenge to the execution protocol, this Court must grant the injunctive

relief Plaintiff Ramirez seeks.

      41.    TDCJ’s intent to deny Mr. Ramirez access spiritual counseling during

the moments leading up to and including his execution cannot be justified by a

citation to security concerns. Any argument that security concerns justify such a

burden on Mr. Ramirez’s religious observance is belied by the fact that TDCJ has

previously allowed Mr. Ramirez’s spiritual advisor—Pastor Moore--to be in the

execution chamber during the execution of another prisoner, Joseph Garcia, in

December 2018. Furthermore, TDCJ cannot demonstrate that its current security

and screening protocols are inadequate, or that it could not address security

concerns with further screening measures, to which Pastor Moore has indicated he


                                          9
    Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 11 of 17




is willing to submit.

 CLAIM TWO: FIRST AMENDMENT FREE EXERCISE OF RELIGION

      42.    The First Amendment also requires that “Congress shall make no law

. . . prohibiting the free exercise of” religion. U.S. Const., amend. I. Like the

Establishment Clause, the Free Exercise Clause is binding on the states. See

Cantwell, 310 U.S. at 303.

      43.    TDCJ’s policy burdens Plaintiff Ramirez’s free exercise of his

Christian faith in the moments just prior to and including his execution.

      44.    When a state hinders a prisoner’s ability to freely exercise his religion,

reviewing courts must determine whether the law or policy is neutral and generally

applicable. Church of the Lukumi Balbao Aye, Inc. v. Hialeah, 508 U.S. 520, 531

(1993). If it is neutral and generally applicable, it can have an “incidental effect of

burdening a particular religious practice.” Ibid. If it is not neutral and generally

applicable, it must show a “compelling governmental interest” that is “narrowly

tailored to advance that interest.” Ibid.

      45.    Here, TDCJ’s policy is not neutral. It is hostile toward religion,

favoring non-religious prisoners over religious prisoners. If Plaintiff Ramirez was

non-religious, TDCJ would grant his request to not have a religious advisor in the

execution chamber. And no compelling governmental interest justifies the

exclusion of Mr. Ramirez’s spiritual advisor from the execution chamber, as


                                            10
    Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 12 of 17




demonstrated by the fact that TDCJ previously allowed Pastor Moore into the

chamber during Joseph Garcia’s execution.

      46.    Any argument that security concerns constitute a “compelling

governmental interest” necessitating the exclusion of Mr. Ramirez’s spiritual

advisor from the execution chamber withers when subjected to strict scrutiny, as

the Constitution requires. This is especially true in Plaintiff Ramirez’s case. Here

security concerns are less than compelling in light of the fact that in 2018, TDCJ

allowed Pastor Moore to be present the execution chamber during the execution of

Joseph Garcia’s execution. TDCJ also has previously allowed prison chaplains

who have served as spiritual advisors to be present in the chamber during

executions. See Murphy, 139 S. Ct. at 1475.

      47.    For these reasons, TDCJ’s amended policy it violates the First

Amendment’s Free Exercise Clause cannot survive strict scrutiny.

                            CLAIM THREE: RLUIPA

      48.    If this Court finds TDCJ’s policy does not violate Plaintiff Ramirez’s

First Amendment rights, it should rule that the policy violates RLUIPA.

      49.    Separate and apart from the First Amendment, the Religion Land Use

protects the rights of those who are incarcerated to worship as they please. does not

follow First Amendment caselaw. Instead of referring to the First Amendment, the

RLUIPA it defines the “exercise of religion” to include “any exercise of religion,


                                          11
    Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 13 of 17




whether or not compelled by, or central to, a system of religious belief.” Burwell v.

Hobby Lobby Stores, 573 U.S. 682, 696 (quoting 42 U.S.C. § 2000cc-5(7)(A)).

      50.     Even if TDCJ’s amended policy does not violate the First

Amendment, it violates RLUIPA because it burdens Mr. Ramirez’s right to

religious worship in the final moments leading up to and including his execution.

Preventing Plaintiff Ramirez from religious worship with a chaplain at the end of

his life and including the moment of his death substantially burdens his practice of

religion. See, e.g., Holt v. Hobbs, 135 S. Ct. 853, 862 (2015) (determining that

where a prisoner shows the exercise of religion “grounded in a sincerely held

religious belief,” enforced prohibition “substantially burdens his religious

exercise”).

      51.     TDCJ has not employed the least restrictive means to further a

compelling interest. TDCJ has the burden to show this defense. See id. at 859. In

Gutierrez, the Supreme Court remanded for fact finding about the security issues

of allowing a spiritual advisor in the execution chamber. This directive requires

TDCJ to demonstrate that it has a “serious security problem” if the advisors are

present. Here, TDCJ has allowed Plaintiff Ramirez’s spiritual advisor into the

execution chamber recently. Because it did so, TDCJ cannot plausibly claim to

have such a compelling security interest when they remove a security-cleared

spiritual advisor in this manner. In either event, fact finding is occurring at the


                                           12
    Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 14 of 17




Supreme Court’s direction. This Court should stay Mr. Ramirez’s execution and

allow this fact finding to occur. Then it can factor Mr. Ramirez’s potentially

unique circumstances into its finding.

      52.    TDCJ’s amended policy places a substantial burden on Plaintiff

Ramirez’s practice of a sincerely held religious belief at the moment of his death,

when religious observance and spiritual guidance are most critical; therefore, it

violates his rights under the RLUIPA.




                                         13
    Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 15 of 17




                              PRAYER FOR RELIEF

          WHEREFORE, Plaintiff John Henry Ramirez prays that this Court provide

relief as follows:

          1.   A declaratory judgment that TDCJ’s amended policy violates Mr.

Ramirez’s First Amendment rights under the Establishment Clause;

          2.   A declaratory judgment that TDCJ’s amended policy violates Mr.

Ramirez’s First Amendment rights under the Free Exercise Clause;

          3.   A declaratory judgment that TDCJ’s amended policy violates Mr.

Ramirez’s rights under RLUIPA; and

          4.   A preliminary and permanent injunction prohibiting Defendants from

executing Mr. Ramirez until they can do so in a way that does not violate his

rights.


                                              Respectfully submitted,

                                              /s/ Seth Kretzer
                                              ____________________________
                                              Seth Kretzer
                                              seth@kretzerfirm.com (email)
                                              440 Louisiana , Suite 1440
                                              (713) 775-3050 (Direct)
                                              (713) 929-2019 (Fax)


                                 VERIFICATION




                                         14
    Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 16 of 17




        I, Seth Kretzer, attorney for the Plaintiff in the above-titled action, state that

to the best of my knowledge and belief, the facts set forth in this Complaint are

true.

        Executed on August 7, 2020.



                                                  /s/ Seth Kretzer
                                                  Seth Kretzer




                                             15
    Case 2:20-cv-00205 Document 1 Filed on 08/07/20 in TXSD Page 17 of 17




                         CERTIFICATE OF SERVICE

      I certify that I served a true and correct copy of the above pleading to the

following, via email, on August 7, 2020:


Jennifer Morris, Esq.
Criminal Appeals Division
Office of the Attorney General
P.O. Box 12548, Capitol Station
Austin, Texas 78711
Email: jennifer.morris@oag.texas.gov


                                                /s/ Seth Kretzer
                                                Seth Kretzer




                                           16
